1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                   ***
5
                                                         Case No. 3:18-cv-00559-MMD-WGC
6     IVAN LEE MATTHEWS, II,
                                                                SCREENING ORDER
7                                     Plaintiff,
             v.
8
      FILSON, et al.,
9
                                  Defendants.
10

11          Plaintiff, who is incarcerated in the custody of the Nevada Department of

12   Corrections (“NDOC”), has submitted a civil rights complaint (“Complaint”) pursuant to 42

13   U.S.C. § 1983 and has filed an application to proceed in forma pauperis. (ECF Nos. 1-1,

14   4.) The Court now addresses the application to proceed in forma pauperis and screens

15   Plaintiff’s Complaint pursuant to 28 U.S.C. § 1915A.

16   I.     IN FORMA PAUPERIS APPLICATION

17          Plaintiff’s application to proceed in forma pauperis is granted. (ECF No. 4.) Based

18   on the information regarding Plaintiff’s financial status, the Court finds that Plaintiff is not

19   able to pay an initial installment payment toward the full filing fee pursuant to 28 U.S.C. §

20   1915. Plaintiff will, however, be required to make monthly payments toward the full

21   $350.00 filing fee when he has funds available.

22   II.    SCREENING STANDARD

23          Federal courts must conduct a preliminary screening in any case in which an

24   incarcerated person seeks redress from a governmental entity or officer or employee of a

25   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any

26   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim

27   upon which relief may be granted, or seek monetary relief from a defendant who is immune

28   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings, however, must be liberally
1    construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). To state

2    a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1) the

3    violation of a right secured by the Constitution or laws of the United States, and (2) that

4    the alleged violation was committed by a person acting under color of state law. See West

5    v. Atkins, 487 U.S. 42, 48 (1988).

6           In addition to the screening requirements under § 1915A, pursuant to the Prison

7    Litigation Reform Act (“PLRA”), a federal court must dismiss an incarcerated person’s

8    claim if “the allegation of poverty is untrue” or if the action “is frivolous or malicious, fails

9    to state a claim on which relief may be granted, or seeks monetary relief against a

10   defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). Dismissal of a

11   complaint for failure to state a claim upon which relief can be granted is provided for in

12   Federal Rule of Civil Procedure 12(b)(6), and the court applies the same standard under

13   § 1915 when reviewing the adequacy of a complaint or an amended complaint. When a

14   court dismisses a complaint under § 1915(e), the plaintiff should be given leave to amend

15   the complaint with directions as to curing its deficiencies, unless it is clear from the face of

16   the complaint that the deficiencies could not be cured by amendment. See Cato v. United

17   States, 70 F.3d 1103, 1106 (9th Cir. 1995).

18          Review under Rule 12(b)(6) is essentially a ruling on a question of law. See

19   Chappel v. Lab. Corp. of Am., 232 F.3d 719, 723 (9th Cir. 2000). Dismissal for failure to

20   state a claim is proper only if it is clear that the plaintiff cannot prove any set of facts in

21   support of the claim that would entitle him or her to relief. See Morley v. Walker, 175 F.3d

22   756, 759 (9th Cir. 1999). In making this determination, the court takes as true all

23   allegations of material fact stated in the complaint, and the court construes them in the

24   light most favorable to the plaintiff. See Warshaw v. Xoma Corp., 74 F.3d 955, 957 (9th

25   Cir. 1996). Allegations of a pro se complainant are held to less stringent standards than

26   formal pleadings drafted by lawyers. See Hughes v. Rowe, 449 U.S. 5, 9 (1980). While

27   the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff

28   must provide more than mere labels and conclusions. Bell Atl. Corp. v. Twombly, 550 U.S.

                                                    2
1    544, 555 (2007). A formulaic recitation of the elements of a cause of action is insufficient.

2    Id.

3           Additionally, a reviewing court should “begin by identifying pleadings [allegations]

4    that, because they are no more than mere conclusions, are not entitled to the assumption

5    of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “While legal conclusions can provide

6    the framework of a complaint, they must be supported with factual allegations.” Id. “When

7    there are well-pleaded factual allegations, a court should assume their veracity and then

8    determine whether they plausibly give rise to an entitlement to relief.” Id. “Determining

9    whether a complaint states a plausible claim for relief . . . [is] a context-specific task that

10   requires the reviewing court to draw on its judicial experience and common sense.” Id.

11          Finally, all or part of a complaint filed by an incarcerated person may therefore be

12   dismissed sua sponte if that person’s claims lack an arguable basis either in law or in fact.

13   This includes claims based on legal conclusions that are untenable (e.g., claims against

14   defendants who are immune from suit or claims of infringement of a legal interest which

15   clearly does not exist), as well as claims based on fanciful factual allegations (e.g.,

16   fantastic or delusional scenarios). See Neitzke v. Williams, 490 U.S. 319, 327–28 (1989);

17   see also McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).

18   III.   SCREENING OF COMPLAINT

19          In the Complaint, Plaintiff sues multiple defendants for events that took place while

20   Plaintiff was incarcerated at Ely State Prison (“ESP”). (ECF No. 1-1 at 1.) Plaintiff sues

21   Defendants Warden Filson, Warden Gittere, Warden William Reubart, and the NDOC. (Id.

22   at 1–2.) Plaintiff alleges two counts and seeks monetary damages. (Id. at 5, 9.)

23          Plaintiff alleges the following. Plaintiff has written at least five to six grievances and

24   has not received a response from the prison administration. (Id. at 3.) His grievances have

25   ranged from monetary disputes, medical issues, lack of treatment, meals, housing, and

26   more. (Id.) These things are important to him and have caused him financial setbacks,

27   medical issues, and other hardships. (Id.) In response to the grievances, prison officials

28   tell Plaintiff that he can only submit one grievance a week. (Id.) As a result, prison officials

                                                    3
1    have overlooked or ignored many of Plaintiff’s grievances. (Id.) Many of Plaintiff’s

2    grievances are returned without any action whatsoever. (Id. at 12.) This has been ongoing

3    since April 2018. (Id.) Plaintiff says that there is nothing in the NDOC or prison handbook

4    about this under grievance procedures. (Id.) Plaintiff alleges violations of due process

5    (Count I) and negligence (Count II). (Id. at 4–5.)

6           Prisoners have no stand-alone due process rights related to the administrative

7    grievance process. See Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (holding that

8    a state’s unpublished policy statements establishing a grievance procedure do not create

9    a constitutionally protected liberty interest); Ramirez v. Galaza, 334 F.3d 850, 860 (9th

10   Cir. 2003) (holding that there is no liberty interest in the processing of appeals because

11   there is no liberty interest entitling inmates to a specific grievance process).

12          The Court finds that Plaintiff fails to state a colorable due process claim about how

13   prison officials process or do not process his grievances because there is no liberty

14   interest in the grievance procedure. As such, the Court dismisses this claim with prejudice

15   as amendment would be futile.

16          The Court declines to exercise supplemental jurisdiction over Plaintiff’s state law

17   negligence claim because the Court has dismissed Plaintiff’s federal claim. See 28 U.S.C.

18   § 1367(c)(3) (stating that the “district courts may decline to exercise supplemental

19   jurisdiction over a claim . . . if . . . the district court has dismissed all claims over which it

20   has original jurisdiction”).

21   IV.    CONCLUSION

22          For the foregoing reasons, it is ordered that Plaintiff’s application to proceed in

23   forma pauperis (ECF No. 4) without having to prepay the full filing fee is granted. Plaintiff

24   will not be required to pay an initial installment fee. Nevertheless, the full filing fee shall

25   still be due, pursuant to 28 U.S.C. § 1915, as amended by the PLRA. The movant herein

26   is permitted to maintain this action to conclusion without the necessity of prepayment of

27   fees or costs or the giving of security therefor. This order granting in forma pauperis status

28   will not extend to the issuance and/or service of subpoenas at government expense.

                                                     4
1           It is further ordered that, pursuant to 28 U.S.C. § 1915, as amended by the PLRA,

2    the Nevada Department of Corrections must pay to the Clerk of the United States District

3    Court, District of Nevada, 20% of the preceding month’s deposits to the account of Ivan

4    Lee Matthews, II, #1127748 (in months that the account exceeds $10.00) until the full

5    $350 filing fee has been paid for this action. The Clerk will send a copy of this order to the

6    attention of Chief of Inmate Services for the Nevada Department of Prisons, P.O. Box

7    7011, Carson City, NV 89702.

8           It is further ordered that, even if this action is dismissed, or is otherwise

9    unsuccessful, the full filing fee will still be due, pursuant to 28 U.S.C. §1915, as amended

10   by the PLRA.

11          It is further ordered that the Clerk of the Court file the Complaint (ECF No. 1-1) and

12   send Plaintiff a courtesy copy.

13          It is further ordered that Count I, alleging Fourteenth Amendment due process

14   violations, is dismissed with prejudice as amendment would be futile.

15          It is further ordered that Count II, alleging state law negligence, is dismissed without

16   prejudice because the Court declines to exercise supplemental jurisdiction over the claim

17   under 28 U.S.C. § 1367(c)(3).

18          It is further ordered that the Clerk of the Court close the case and enter judgment

19   accordingly.

20          It is further ordered that this Court certifies that any in forma pauperis appeal from

21   this order would not be taken “in good faith” pursuant to 28 U.S.C. § 1915(a)(3).

22          DATED THIS 6th day of November 2019.

23

24                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
25

26

27

28

                                                   5
